     Case 2:19-cv-02142-WBS-EFB Document 38-1 Filed 01/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      THE UNITED STATES OF AMERICA,
11                                                           2:19-cv-02142-WBS-EFB
                                            Plaintiff,
12                  v.
13                                                           [PROPOSED] ORDER CONTINUING
      THE STATE OF CALIFORNIA; GAVIN C.
                                                             PRETRIAL SCHEDULING
      NEWSOM, in his official capacity as
14                                                           CONFERENCE
      Governor of the State of California; THE
      CALIFORNIA AIR RESOURCES BOARD;
15    MARY D. NICHOLS, in her official capacity
      as Chair of the California Air Resources Board
16                                                           Courtroom:   5
      and as Vice Chair and a board member of the
                                                             Judge:       Hon. William B. Shubb
      Western Climate Initiative, Inc.; WESTERN
17    CLIMATE INITIATIVE, INC.; JARED
                                                             Trial Date:   Not Set
      BLUMENFELD, in his official capacity as
18                                                           Action Filed: 10/23/2019
      Secretary for Environmental Protection and as
      a board member of the Western Climate
19    Initiative, Inc.; KIP LIPPER, in his official
      capacity as a board member of the Western
20    Climate Initiative, Inc., and RICHARD
      BLOOM, in his official capacity as a board
21    member of the Western Climate Initiative, Inc.,
22                                       Defendants.

23

24

25

26

27

28
                                                         1
       [PROPOSED] ORDER CONTINUING PRETRIAL SCHEDULING CONFERENCE (2:19-cv-02142-WBS-EFB)
     Case 2:19-cv-02142-WBS-EFB Document 38-1 Filed 01/31/20 Page 2 of 2

 1                                         [PROPOSED] ORDER

 2           Having considered the Stipulation to Continue the Pretrial Scheduling Conference, and the

 3    Parties having shown good cause, it is hereby ordered that the Parties’ request is GRANTED.

 4           The Status (Pretrial Scheduling) Conference, currently set for March 2, 2020, is taken off

 5    calendar and will be rescheduled to the first available date on the undersigned’s calendar that is at

 6    least four weeks after the Court issues an order on the Motion for Summary Judgment (or the

 7    Motion to Dismiss, if that is decided after the Motion for Summary Judgment). All deadlines

 8    based on the Status (Pretrial Scheduling) Conference are reset based on the new Status

 9    Conference date.

10

11    IT IS SO ORDERED.

12

13
                                                            Hon. William B. Shubb
14                                                          United States District Judge
                                                            Eastern District of California
15

16
     OK2019105727
17   21798634.docx

18

19

20

21

22

23

24

25

26

27

28
                                                        2
       [PROPOSED] ORDER CONTINUING PRETRIAL SCHEDULING CONFERENCE (2:19-cv-02142-WBS-EFB)
